Per Curiam
(on motion for rehearing). The motion for rehearing directs our attention to secs. 313.13 and 313.16 of the Statutes and urges that the claim upon which the order was based was not under sec. 313.03, Stats. The fact that the record discloses no funds in the hands of the administrator with the will annexed out of which to pay the claim together with the order made by the county court did not create a situation where an order existed' visiting personal liability upon the administrator or his bondsman. Our intention was to hold, and we did hold, that the county court’s order could have no greater effect than to allow respondents’ claim as a preferred claim against the estate. The mention of sec. 313.03 and the failure to mention secs. 313.13 and 313.16 does not affect the decision or justify a rehearing.
Motion denied, with costs.